DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 December 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 11, 12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2007/0098933 (hereinafter “Opuszko”), in view of United States Patent Application Publication No. US 2010/0260989 (hereinafter “Grefenstein”), and further in view of WO 2004/078829 A2 (hereinafter “Arthurs”).Regarding claims 1 and 12 	Opuszko teaches a shrink film comprising a skin layer and a base layer which is useful for shrink sleeve applications (abstract). Opuszko teaches examples of combinations of layer orientations in the multilayered shrink film includes a skin layer (A)/base layer (B)/skin layer (A) (paragraph [0012]). This orientation corresponds to a first skin layer (A)/a core layer (B)/a second skin layer (A) structure, which corresponds to the claimed feature requiring a first skin layer, a second skin layer, and a core layer between the first skin layer and the second skin layer.   	Opuszko teaches the base layer (core layer) may comprise ethylene copolymers, including ethylene/unsaturated ester copolymers (paragraphs [0049] and [0050]).  Opuszko teaches the ethylene/unsaturated ester copolymer includes monomers of: (1) ethylene; and (2) alkyl esters of acrylic or methacrylic acid (collectively, "alkyl (meth)acrylate"), such as n-butyl acrylate (paragraphs [0053] and [0055]), which corresponds to the core layer comprising a copolymer of ethylene and butyl acrylate.	In addition, Opuszko teaches the shrink film is a label (abstract, paragraphs [0002] and [0007]), which corresponds to a label having a length, a width, and a thickness dimension. 	Opuszko does not explicitly teach the first skin layer and the second skin layer each comprise a cyclic olefin copolymer (COC) and a linear low density polyethylene. 	Grefenstein teaches a multilayer film with ink-printable skin layers bonded to a base or core layer, where the skin layers are stiff and die cuttable (abstract).  Grefenstein teaches the skin layers (each of a first skin layer and a second skin layer) are made from materials including LLDPE and a cyclic olefin copolymers (COC) (paragraphs [0030] and [0033]; and claim 15).  Grefenstein teaches the skin layers have to be stiff and provide sufficient cuttability (paragraph [0044]).  Grefenstein teaches the resulting films have excellent optical properties and very balanced properties making it ideally suited for shrink-on label applications (paragraph [0048]).  Grefenstein also teaches the films disclosed herein can be easily die-cut and can be dispensed easily (paragraph [0055]). 	Grefenstein teaches the cyclic olefin copolymers (COC) is added to the skin layers for increasing stiffness and reducing elongation of said skin layers (paragraph [0033]).  Grefenstein does not explicitly teach the cyclic olefin copolymers (COC) is present in the skin layers (at least one of the first skin layer and the second skin layer) in an amount of 90 wt% or more.  Absent a showing of criticality with respect to the COC concentration in the skin layer(s) (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to determine an appropriate amount of the cyclic olefin copolymers (COC) in the skin layer(s) through routine experimentation in order to achieve the desired stiffness and elongation properties of the skin layers.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Please see MPEP § 2144.05(II)(B). 	Opuszko and Grefenstein are analogous inventions in the field of shrinkable multilayer films.  It would have been obvious to one skilled in the art at the time of the invention to modify the skin layers of Opuszko with the materials disclosed by Grefenstein to improve the die cuttability, ink printability, and ease of dispensability of the film. 	Opuszko does not explicitly teach at least one of the first skin layer and the second skin layer further comprises a plasticizer. 	Arthurs teaches an oriented multilayer shrink film comprising one or more inner layers and one or more outer layers (first and second skin layers) of LLDPE, softening olefin copolymer, and COC wherein the shrink film has a modulus of 50,000 psi or greater, good low temperature shrink initiation, etc. (paragraph [0015]).  Arthurs teaches a softening olefin refers to a polyolefin having a low modulus and low crystallinity that when blended with polymers and copolymers suitable for shrink films will reduce the modulus of the film, widen the glass transition temperature of the blend, and improve shrink initiation (paragraph [0031]).  Arthurs teaches softening olefins include elastomers and plastomers (plasticizers) (paragraphs [0031], [0033], and [0062]). 	Opuszko and Arthurs are analogous inventions in the field of multilayer shrink films.  It would have been obvious to one skilled in the art at the time of the invention to modify at least one of the skin layers of Opuszko with the softening olefin(s) of Arthurs to tailor the modulus of the film to a desired value, widen the glass transition temperature of the blend, and improve shrink initiation of the film. 	Regarding the shrink properties of the film, although the prior art does not explicitly disclose the multilayer film is configured to shrink in a direction of orientation of the multilayer film by at least 35% at a temperature of 65 to 85°C, and wherein the multilayer film is configured to shrink less than 10% at a temperature below 65°C, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Opuszko, Grefenstein, and Arthurs teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 3 	In addition, Opuszko teaches the base layer (core layer) may comprise COC in an amount ranging from 5-15 wt% (paragraph [0045]), which falls within the claimed range.
Regarding claim 4
	In addition, Grefenstein teaches the LLDPE in the skin layers is present in an amount of less than 5 wt% (paragraph [0030]), which falls within the claimed range.

Regarding claims 5 and 6 	In addition, Grefenstein teaches LLDPE has a linear structure (is a straight low density polyethylene) and is a copolymer of ethylene with one or more alpha-olefins, including butene, hexene, octene (1-octene), or the like (paragraph [0029]).  The aforementioned alpha-olefins of butene, hexene, and octene corresponds to the claimed alpha-olefin having 3 to 20 carbon atoms.
 	Regarding the melting temperature of the linear low density polyethylene, although the prior art does not explicitly disclose the linear low density polyethylene has a melting temperature in the range of 120 to 125°C and/or a melt index of 1.9 to 2.1, the claimed properties are deemed to naturally flow from the prior art because the Grefenstein reference teaches a chemical composition which is identical as the claimed invention. According to MPEP § 2112.02(II), products of identical chemical composition cannot have mutually exclusive properties.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Regarding claim 11 	Regarding the shrinking properties of the multilayer film, although the prior art does not explicitly disclose a shrink force in the orientation direction of the multilayer film during heating at temperatures between 60 and 98°C of less than 10 N/15mm, the claimed properties are deemed to naturally flow from the structure in the prior art because the combination of Opuszko and Grefenstein teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 21 	In addition, Arthurs teaches COCs improve the shrink initiation of the film without a corresponding decrease in the modulus of the film.  In contrast softening olefins (plasticizer) can be used to improve shrink initiation but such results in a reduction in film modulus (paragraph [0036]).  Arthurs does not explicitly teach the softening olefins (plasticizer) is present in at least one of the first and second skin layers an amount of less than or equal to 10 wt%, where the at least one of the first and second skin layers also comprise COC in an amount of 90 wt% or more.  Absent a showing of criticality with respect to the plasticizer content (a result-effective variable), it would have been obvious to a person having ordinary skill in the art at the time of the invention to determine an appropriate amount of the softening olefins (plasticizer) in the first and/or second skin layers of Opuszko through routine experimentation in order to achieve the desired level of modulus in the film.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Please see MPEP § 2144.05(II)(B).Regarding claim 22
	Regarding the shrink properties of the film, although the prior art does not explicitly disclose the shrinkable multilayer film can be shrunk against an item to be labelled without an adhesive to hold the shrinkable multilayer film in place, the claimed property/function is deemed to naturally flow from the structure in the prior art since the combination of Opuszko, Grefenstein, and Arthurs teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Opuszko, Grefenstein, and Arthurs as applied to claim 1 above, in view of a pamphlet titled “LOTRYL® 17BA04: Ethylene – Butyl Acrylate copolymer” by Arkema (hereinafter “Arkema”), and further in view of United States Patent Application Publication No. US 2002/0061375 (hereinafter “Cartledge”).Regarding claim 2	The limitations for claim 1 have been set forth above.  In addition, Opuszko does not explicitly teach a butyl acrylate content in the copolymer of ethylene and butyl acrylate or the copolymer being either a random copolymer or a block copolymer, therefore, it would have been necessary and thus obvious to look to the prior art for conventional formulations. Arkema provides this conventional teaching showing that it is known in the art to use a random copolymer of ethylene and butyl acrylate with a butyl acrylate content ranging from 16 to 19 wt% in extrusion coating or coextrusion applications (Page 1).  Arkema does not explicitly teach the n-butyl acrylate content is in the range of 10 wt% to 15 wt%.  Cartledge teaches different thermoplastic polymer formulations, including EBA (copolymer of ethylene and n-butyl acetate) (paragraph [0063]).  Cartledge also teaches EBA with a relatively high n-BA (n-butyl acrylate) content yields a polymer which exhibits a low Young's modulus, and EBA with a relatively low n-BA (n-butyl acrylate) content yields a polymer which exhibits a high Young's modulus (paragraph [0070]).  Therefore, absent a showing of criticality with respect to the n-butyl acrylate content (a result-effective variable), it would have been obvious to a person having ordinary skill in the art at the time of the invention to adjust the n-butyl acrylate content outside of the range disclosed by Arkema through routine experimentation in order to achieve a higher Young’s modulus for the EBA copolymer.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Please see MPEP § 2144.05(II)(B).  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the ethylene/unsaturated ester copolymer (ethylene and butyl acrylate copolymer) of Opuszko from the random copolymer of ethylene and butyl acrylate with the butyl acrylate content of Arkema, as modified by Cartledge, motivated by the expectation of successfully practicing the invention of a coextruded multilayer film comprising an ethylene-butylacrylate copolymer.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Opuszko, Grefenstein, and Arthurs as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2004/0033349 (hereinafter “Henderson”).Regarding claims 8 and 9 	The limitations for claim 1 have been set forth above.  In addition, the combination of Opuszko, Grefenstein, and Arthurs does not explicitly teach at least one of the first skin layer and the second skin layer comprises either: (1) a polyolefin elastomer having a density in the range of 0.863 to 0.867 g/cm3, or having a melt flow rate of 8.0 g/10 min; or (2) a polyolefin elastomer in an amount of 30 wt% or less, wherein the polyolefin elastomer is a copolymer of propylene and ethylene having a molecular weight distribution in the range of 2 to 3, a melt flow rate in the range of 2 to 25 g/10 min, a density in the range of 0.858 to 0.888 g/cm3, a comonomer content in the range of 5 to 15 wt%, a glass transition temperature in the range of -15 to -35°C, a melting range in the range of 50 to 135°C and a flexural modulus in the range of 10 to 280 MPa. 	Henderson teaches a film comprising a core layer and two skin layers (abstract and paragraph [0059]).  Henderson teaches the films are clear, have good stiffness and clarity with low haze. These films are useful in preparing labels and may be used as a monolayer film or in a multilayer film (abstract).  Henderson teaches the skin layers comprise a propylene copolymer and olefin elastomer, as mentioned above (paragraph [0084]).   	Henderson teaches the olefin elastomer or plastomer is typically present in an amount of 2 (wt)% to 55 (wt)%, which overlaps the claimed range (paragraph [0041]).  It is noted the basis for the percentage for the content of the olefin elastomer is not specified.  However, due to the fact that Henderson refers to other constituent materials in different layers on a weight percentage basis (see paragraphs [0008], [0028], [0035], etc. from Henderson), the examiner suspects this portion of Henderson also considered the olefin elastomer is included on the same basis and such an omission in this portion of Henderson is merely an inadvertent oversight.  Henderson also teaches the olefin elastomer includes a copolymer of ethylene and a C3 alpha olefin (a copolymer of propylene and ethylene) with a comonomer content in the range of 5-32 mol% (paragraph [0044]).  It is noted this percentage from Henderson is on a mole basis, where the claim has a weight basis.  It would have merely required routine skill in the art to determine an appropriate weight percentage given the mole percentage taught by Henderson, and due to its somewhat broader range in combination with the similar molecular weights for ethylene and propylene monomers, the mol% range taught above is considered to at least overlap the claimed range, thereby establishing a prima facie case of obviousness.  Henderson teaches the olefin elastomer has a molecular weight distribution ranging from 1.5 to 2.4, which overlaps the claimed range, and a density ranging from about 0.86 to about 0.91 g/cc (paragraph [0042]), which overlaps the claimed ranges.  Henderson also teaches the olefin elastomer has a melt flow index (MFR) from about 1 to about 40 g/10 min (paragraph [0041]), which encompasses the claimed ranges.	Regarding the glass transition temperature, the melting point, and the flexural modulus of the polyolefin elastomer, although the prior art does not explicitly disclose the polyolefin elastomer has: a glass transition temperature in the range of -15 to -35°C; a melting range in the range of 50 to 135°C; and a flexural modulus in the range of 10 to 280 MPa, the claimed properties are deemed to naturally flow from the structure in the prior art since the Henderson reference teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112. 	Opuszko, Grefenstein, Arthurs and Henderson are analogous inventions in the field of multilayered films used for labels.  It would have been obvious to one skilled in the art at the time of the invention to modify the skin layers from the combination of Opuszko, Grefenstein, and Arthurs with the olefin elastomer of Henderson to yield a film being clear and exhibiting good stiffness and clarity with low haze.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Opuszko, Grefenstein, and Arthurs as applied to claim 1 above, and further in view of United States Patent Number 4,034,131 (hereinafter “Rhoads”).Regarding claim 10 	The limitations for claim 1 have been set forth above.  In addition, Opuszko teaches the film may have a total thickness ranging from 1-15 mils (25.4 to 381 µm) (paragraph [0009]), which overlaps the claimed range, establishing a prima facie case of obviousness.  Opuszko teaches the film is monoaxially oriented by stretching (paragraph [0091]). 	The use of product-by-process limitations has been noted in claim 35, for example, "[the multilayer film] comprising an average thickness in the range of 20 to 60 micrometers after monoaxially stretched in the range of 4 to 7 times".  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, "although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product", In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  See MPEP §2113.   	Opuszko does not explicitly teach the multilayered film is slitted. 	Rhoads teaches a heat shrinkable sheet or film as a packaging material around a container, such as a bottle or jar (column 1, lines 14-18, 23-25 and 28-32).  Rhoads teaches the heat shrinkable sheet or film is first prepared which is appropriately cut and slit and formed into rectilinear sheets which are then formed into a heat shrinkable sleeve or tubular member which is then telescopically located about the container to produce the ultimate package (column 6, lines 26-34). 	Opuszko and Rhoads are analogous inventions in the field of heat shrinkable films.  It would have been obvious to one skilled in the art at the time of the invention to modify the multilayer film of Opuszko with the slits of Rhoads to form rectilinear films or sheets which are then employed in forming the shape of a package which is telescopically located about a container.
Response to Arguments
Applicant’s arguments, see pages 7-14, filed 2 December 2021, with respect to the rejections of the previous set of claims have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection have been made in view of the additional consideration of Arthurs, as detailed in the updated rejection of record.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783